 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10
     QUINTON DRUMMER, et al.,                               Case No.: 2:18-cv-01251-RFB-NJK
11
            Plaintiff(s),                                   Order
12
     v.                                                     (Docket No. 20)
13   ALPHA TEAM CONSTRUCTION
     CORPORATION, et al.,
14
            Defendant(s).
15
16         Pending before the Court is the parties’ joint proposed discovery plan and scheduling order.
17 Docket No. 20. The parties seek an extended discovery period of 270 days measured from the
18 date the proposed discovery plan was filed on November 2, 2018, which is 327 days from the date
19 the first defendant appeared. Id.
20         A discovery period longer than the presumptively reasonable discovery period of 180 days
21 “must include...a statement of the reasons why longer or different time periods should apply....”
22 Local Rule 26-1(a). The parties fail to articulate any reason for an extended discovery period. See
23 Docket No. 20. Additionally, Local Rule 26-1(b)(1) states the discovery cut-off is calculated from
24 the date the first defendant answered or otherwise appeared. The parties do not provide an
25 explanation for calculating the discovery cut-off from the date of the proposed discovery plan
26 filing. See Docket No. 20.
27
28

                                                    1
 1         Accordingly, the discovery plan is DENIED. The parties must file a renewed joint
 2 proposed discovery plan and scheduling order, that complies in full with Local Rule 26-1, no later
 3 than November 7, 2018.
 4         IT IS SO ORDERED.
 5         Dated: November 2, 2018
 6                                                            _______________________________
                                                              NANCY J. KOPPE
 7                                                            United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
